 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     UNITED STATES DISTRICT COURT

11                                   EASTERN DISTRICT OF CALIFORNIA

12   ROBIN FRAZIER,                                           )   Case No. 1:18-cv-00446-AWI-SKO
                                                              )
13                            Plaintiff,                      )
                                                              )   ORDER MODIFYING CASE
14   v.                                                       )   SCHEDULE
                                                              )
15   AMERICAN AIRLINES, INC.,                                 )
                                                              )   (Doc. 24)
16                            Defendant.                      )
                                                              )
17                                                            )
                                                              )
18                                                            )
19

20           Pursuant to the parties’ “Joint Stipulation . . . to Modify Scheduling Order,” (Doc. 24), and for

21   good cause shown, including the recent substitution of Plaintiff’s counsel, (see Docs. 19, 20), the

22   remaining depositions to be conducted, (see Doc. 24 at 2), and the additional time needed to schedule

23   an independent medical examination of Plaintiff, as well as the delays due to seeking out of state and

24   out of country discovery, the Court hereby ORDERS that the modified case schedule (Doc. 23) is

25   further modified as follows:1

26   ///

27

28   1
       Several of the dates proposed by the parties have been adjusted to comport with the Court’s calendar and scheduling
     requirements.
29
                                                              1
30
 1

 2       Event                                          Prior Date                          Continued Date
         Non-Expert Discovery Cutoff                    March 2, 2020                       June 1, 2020
 3
         Initial Expert Disclosure Deadline             March 9, 2020                       June 8, 2020
 4
         Rebuttal Expert Disclosure                     March 23, 2020                      June 22, 2020
 5       Deadline
         Expert Discovery Cutoff                        April 21, 2020                      July 20, 20202
 6
         Non-Dispositive Motion Filing                  April 21, 2020                      July 20, 2020
 7
         Deadline
 8       Non-Dispositive Motion Hearing                 May 20, 2020                        August 19, 2020
         Deadline
 9       Dispositive Motion Filing                      April 21, 2020                      July 21, 2020
         Deadline
10       Dispositive Motion Hearing                     June 1, 2020                        August 31, 2020
11       Deadline:
         Settlement Conference                          Telephonic conference to            Telephonic conference to
12                                                      discuss re-setting                  discuss re-setting
                                                        Settlement Conference               Settlement Conference set
13                                                      set for May 13, 2020, at            for August 18, 2020,3 at
                                                        4:00 p.m.                           4:00 p.m.4
14
         Pretrial Conference                            August 7, 2020, at 10:00            November 9, 2020, at
15                                                      a.m. before Senior                  10:00 a.m. before Senior
                                                        District Judge Ishii                District Judge Ishii
16       Trial                                          October 6, 2020, at 8:30            January 5, 2021, at 8:30
                                                        a.m. before Senior                  a.m. before Senior
17                                                      District Judge Ishii                District Judge Ishii
18            All other directives in the original scheduling order, (Doc. 11), remain unchanged.
19

20   IT IS SO ORDERED.

21
     2
22     The parties request that the expert discovery cutoff be “continued” to the same date it is currently set for, April 21, 2020.
     (See Doc. 24 at 3.) This appears to be a typographical error and thus the Court will continue the expert discovery cutoff 90
23   days along with the rest of the dates.
     3
       The telephonic conference to discuss re-setting the settlement conference is currently set for May 13, 2020. (See Doc. 23
24   at 2.) In the stipulation, the parties request that all pretrial dates be continued by 90 days, and that the telephonic conference
     be “continued” to April 18, 2020. (See Doc. 24 at 3.) This appears to be a typographical error, as April 18, 2020 is a
25   Saturday and is a few weeks earlier than the current date, as opposed to 90 days later. Thus, the Court will continue the
     telephonic by approximately 90 days, to August 18, 2020. However, if the parties believe that an earlier settlement
26   conference would be fruitful, they may request a settlement conference date at any time.
     4
       The parties are to use dial-in number: 1-888-557-8511; passcode: 6208204#. Prior to the telephonic conference,
27   counsel are to thoroughly discuss the advantages of and possibilities for settlement with their respective clients, and each
     other, and be prepared to propose a date on which a Settlement Conference will be set. By no later than August 11, 2020,
28   the parties shall file a joint statement confirming that they have met and conferred and setting forth their proposed
     Settlement Conference date(s).
29
                                                                     2
30
 1   Dated:   February 14, 2020         /s/   Sheila K. Oberto     .
                                  UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29
                                  3
30
